DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Notice of Allowability
This Supplemental Notice of Allowability is being issued to enter an examiner’s amendment to correct issues of indefiniteness that were not addressed in the examiner’s amendment of the previous Notice of Allowability dated 11/10/2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Roger A. Heppermann (Reg. No. 37,641) on 1/12/2022.
The application has been amended as follows: 
IN THE CLAIMS: Amend claims 38 and 43 as follows.
38. (Currently Amended) The marker of claim 30, wherein the marker is machine-readable by [[an]]the imaging system and/or by radio frequency communication comprising wireless communication, near-field communication and/or contactless communication.


a marker attached to, embedded in or comprising the medical device having information encoded in the opacity of the marker detectable by [[an]] imaging
an imaging system configured to generate image data of the marker derived from image data of the medical device within the biological subject; and
a processor configured to evaluate the image data of the marker to detect and identify the medical device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner’s amendment above overcomes issues of indefiniteness that were not addressed in the examiner’s amendment of the previous Notice of Allowability dated 11/10/2021.
With regards to prior art, the claims remain allowed for the reasons articulated in the Notice of Allowability dated 11/10/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793